DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 23-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 24-40 depend upon claim 23 and are therefore also rejected.
Regarding claim 30, the phrases "in particular" and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-29 and 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorkasky et al. (PN 6114034) in view of Smierciak et al. (PN 5618901) and Porosoff (PN 4163770).
With regards to claim 23, Jorkasky teaches a method of forming a multifilament bundle (col 4 ln 58-67, interpreted to read upon the term “multifilament yarn”) in which a melt of a multipolymer of polyacrylonitrile (col 2 ln 40-64, interpreted as a copolymer) is spun in a melt spinning method by means of extrusion of a melt through a spinneret with a plurality of spinning holes to form the multifilament bundle (col 4 ln 58-67) followed by stretching (col 5 ln 31-42, 
Smierciak teaches a similar melt processable polyacrylonitrile (Abstract) to that of Jorkasky and is cited as an exemplary method.  Smierciak provides several examples of using combinations of olefinically unsaturated monomers including using acrylates and vinyl esters in combination (Example 7).  Smierciak teaches that choice in the combination used of monomers is dependent upon the properties desired to impart on the resulting multipolymer.  For instance use of acrylates and/or methacrylates is known to impart improved processability.
In example 7 of Smierciak 340 grams of Acrylonitrile (53.06 g/mol equates to 6.407 mol), 30 grams of an acrylate such as methyl methacrylate (101.21 g/mol equates to 0.296 mol) and 30 grams of a vinyl ester such as vinyl acetate 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use multiple monomers explicitly identified in Jorkasky such as alkyl acrylates and vinyl esters in combination as suggested by Smierciak barring a showing of unexpected results through routine experimentation of the workable monomers explicitly taught by Jorkasky.  One of ordinary skill is motivated to experiment as the particular monomers are known to impart different desired effects on the resulting multipolymer as taught by Smierciak.  Regarding the particular amounts of the monomers Jorkasky teaches using a range of total amounts of olefinically unsaturated monomers (col 2 ln 40-52).  It would have been obvious to one of ordinary skill to use similar mol% as the multi-monomer example of Smierciak of an acrylate and a vinyl ester as Jorkasky does not teach a particular mol% when using multiple monomers.  
Porosoff teaches that it was known in the art at the time the invention was effectively filed that melt spun acrylonitrile polymers subjected to stretching provides a desirable degree of orientation to the resulting fibers (Abstract, col 6 ln 26-39).  Porosoff teaches using stretching ratios of 20 to provide sufficient orientation (col 5 ln 43-46) or greater.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to stretch the fiber of Jorkasky at least tenfold as suggested by Porosoff as both relate to melt spinning 
With regards to claim 24, Porosoff teaches using stretching ratios of 20 to provide sufficient orientation (col 5 ln 43-46) or greater
With regards to claim 25, Jorkasky teaches using Godet rolls that are lower temperature than the melt and thus would cool the material during stretching (col 8 ln 35-60).
With regards to claim 26, Jorkasky teaches using multiple sets of rolls with different speed differentials to achieve a desired draw ratio (col 8 ln 35-60), and thus teaches multiple distinct stretching steps between each roller.  This is interpreted to read upon performing a drawing and a subsequent stretching.
With regards to claim 27, Jorkasky teaches using heated Godet rolls such as at 80 degrees Celsius (col 8 ln 35-60) interpreted to read upon a heated galette.  
With regards to claim 28, Jorkasky teaches that it was known in the art at the time the invention was effectively filed that initial filament denier after exiting the spinneret is dependent upon the take-up speed (col 4 ln 58- col 5 ln 5).  This is because pulling the material faster is well-known to draw down the fiber in the same manner that differential speeds between rolls provide draw ratios.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a draw ratio of less than 3000 through routine optimization of the 
With regards to claim 29, as discussed in Porosoff it was known in the art at the time the invention was effectively filed that melt spun acrylonitrile polymers subjected to stretching provides a desirable degree of orientation to the resulting fibers (Abstract, col 6 ln 26-39).  It would have been obvious to one of ordinary skill to provide fibers with an orientation degree of greater than or equal to 0.7 through routine optimization of the result effective variable of stretching ratio of the fiber as discussed in Porosoff.
With regards to claim 31, Jorkasky teaches using a melt temperature of 190, 200, 209, 236 and 210 degrees Celsius (col 7 ln 47-col 8 ln 17).
With regards to claim 33, Jorkasky teaches using a final drawing speed of greater than 300 m/min (col 8 ln 35-60).
With regards to claim 34, Jorkasky teaches using a spinneret with 128 holes (col 8 ln 35-60).
With regards to claim 35, 1 dtex = 0.9 denier and Jorkasky teaches forming filaments with denier of 3, 5, 7.5, and 10 denier (col 7 ln 47-col 8 ln 60).
With regards to claim 36, Jorkasky teaches using spinning holes of a variety of shapes including round, y-shaped and polygons (col 5 ln 12-23).
With regards to claim 37, Jorkasky teaches using a diameter of 0.3 mm (300 micrometers) (col 8 ln 37-39).
With regards to claim 38, Jorkasky teaches that the melt is waterless and solventless (Abstract).
With regards to claim 39, Jorkasky teaches molecular weights of 65,000 or 90,000 or 55,000 g/mol (col 7 ln 47-col 8 ln 17).
With regards to claim 40, Jorkasky teaches that the multipolymer comprises preferably 75-93% acrylonitrile monomer (col 2 ln 46-52).  Jorkasky teaches that the remaining amount comprises polymerized olefinically unsaturated monomer (col 2 ln 45-52) which may include alkylacrylates satisfying general formula II with n=1-12 (col 3 ln 4-10) and vinyl esters satisfying general formula III such as vinyl acetate (n=1, col 3 ln 26-29).  Jorkasky teaches that the olefinically unsaturated monomer may explicitly be a combination of polymerizable monomers resulting in a multipolymer as opposed to use of only a single monomer (col 2 ln 53-63) and explicitly teaches looking to Smierciak regarding the method of making the melt processable multipolymer (col 4 ln 23-28). 
Smierciak teaches a similar melt processable polyacrylonitrile (Abstract) to that of Jorkasky and is cited as an exemplary method.  Smierciak provides several examples of using combinations of olefinically unsaturated monomers including using acrylates and vinyl esters in combination (Example 7).  Smierciak teaches that choice in the combination used of monomers is dependent upon the properties desired to impart on the resulting multipolymer.  For instance use of acrylates and/or methacrylates is known to impart improved processability.
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use multiple monomers explicitly identified in Jorkasky such as alkyl acrylates and vinyl esters in combination as suggested by .  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorkasky et al. (PN 6114034) in view of Smierciak et al. (PN 5618901) and Porosoff (PN 4163770) as applied to claim 23 above, and further in view of Richmond (PN 4107252).
With regards to claim 30, Jorkasky teaches a melt temperature for melt spinning of an acrylonitrile copolymer, but does not teach a difference in temperature between a melt and the spinneret used for spinning.
Richmond relates to melt spinning of an acrylonitrile copolymer (Abstract) similar to that of Jorkasky.  Richmond teaches that melt spinning devices are well known in the art including the use of an extruder feeding a spinneret (col 2 ln 25-49).  Richmond teaches that it was generally known in the art to provide an extruder at a first temperature such as 350 degrees Fahrenheit (449.817 K) with a spinning pack operating at a higher temperature such as 400 degrees Fahrenheit (477.594) (col 2 ln 38-45, a difference of 27.777 K).  It would have 
With regards to claim 32, Jorkasky teaches contacting the melt spun filaments with cooled rollers, but does not explicitly teach subjecting the filaments to a cooling medium; however, Richmond relates to melt spinning of an acrylonitrile copolymer (Abstract) similar to that of Jorkasky.  Richmond teaches that melt spinning devices are well known in the art including the use of an extruder feeding a spinneret (col 2 ln 25-49).  Richmond teaches that it was known to contact filaments flowing from the spinneret with a cooling medium such as air (col 2 ln 46-52).  It would have been obvious to one of ordinary skill to subject the filaments of Jorkasky to a cooling medium such as the ambient air outside the spinneret as taught by Richmond as both relate to melt spinning of polyacrylonitrile copolymers presenting a reasonable expectation of success, and ambient air will exist outside the spinneret of Jorkasky if not explicitly stated which is known to be used to cool melt spun filaments and allows for a controlled cooling rate as discussed in Richmond.

Claim 23-29, 31, 32, 36, 37, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobashi et al. (PN 4237256) in view of Porosoff (PN 4163770).
With regards to claim 23, Kobashi teaches a method for producing an acrylonitrile polymer melt (Abstract) that is suitable for spinning (col 7 ln 58-68, col 10 ln 65-67, col 1 ln 24-50) by incorporation of at least one ethylenically unsaturated compound (col 4 ln 5-15) in which acrylonitrile monomers represent 75% by weight with the ethylenically unsaturated monomer representing the difference.  Kobashi teaches using well-known compounds that copolymerize with acrylonitrile such as methoxyethyl acrylate (col 4 ln 15-45) which corresponds with general formula I, n=1 and m=2.  Kobashi teaches using acrylonitrile (53.06 g/mol) at 75% by weight and the unsaturated monomer such as methoxyethyl acrylate (130.14 g/mol) at 25% as the remaining monomer compound.  For 100 g of monomers this represents 75 g of acrylonitrile (1.413 mol) and 25 g of methoxyethyl acrylate (0.192 mol) for a mol ratio of 88% by mol acrylonitrile and 12% by mol methoxyethyl acrylate.  Kobashi teaches melt spinning, but does not teach a particular means for melt spinning prompting one of ordinary skill to look to related art.
 Porosoff teaches a method for melt spinning of acrylonitrile fibers (Abstract).  Porosoff teaches that it was known in the art at the time the invention was effectively filed that melt spun acrylonitrile polymers subjected to stretching provides a desirable degree of orientation to the resulting fibers (Abstract, col 6 ln 26-39).  Porosoff teaches using stretching ratios of 20 to provide sufficient orientation (col 5 ln 43-46) or greater.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the melt spinning method of Porosoff for the melt spinning of Kobashi as both relate to 
With regards to claim 24, Porosoff teaches using stretching ratios of 20 to provide sufficient orientation (col 5 ln 43-46) or greater.
With regards to claim 25, Porosoff teaches cooling in the solidification chamber during initial draw down (col 12 ln 24-40).
With regards to claim 26, Porosoff teaches a secondary stretching after drawing (col 11 ln 28-30).
With regards to claim 27, Porosoff teaches using a godet roll that may be inside of a heated chamber (col 11 ln 5-15) that is at temperatures above 50 degrees Celsius (col 12 ln 24-40).
With regards to claim 28, Porosoff teaches a nozzle draw ratio of 85 (col 12 ln 30-35).
With regards to claim 29, as discussed in Porosoff it was known in the art at the time the invention was effectively filed that melt spun acrylonitrile polymers subjected to stretching provides a desirable degree of orientation to the resulting fibers (Abstract, col 6 ln 26-39).  It would have been obvious to one of ordinary skill to provide fibers with an orientation degree of greater than or equal to 0.7 through routine optimization of the result effective variable of stretching ratio of the fiber as discussed in Porosoff.
With regards to claim 31, Porosoff teaches using an extrusion temperature of 154 degrees Celsius (col 12 ln 18-20), and provides guidance regarding 
With regards to claim 32, Porosoff teaches using a steam (medium) chamber to set the temperature (col 12 ln 24-40).
 With regards to claim 36, Porosoff teaches using circular orifices (col 10 ln 46-50).
With regards to claim 37, Porosoff teaches an example of 16 mils diameter orifice (col 12 ln 15, equal to approximately 406.4 micrometers).
With regards to claim 39, Kobashi teaches molecular weights in the range of 10,000-150,000 g/mol (Table 2, 3).
With regards to claim 40, Kobashi teaches using well-known compounds that copolymerize with acrylonitrile such as methoxyethyl acrylate (col 4 ln 15-45) which corresponds with general formula I, n=1 and m=2.  Kobashi teaches using acrylonitrile (53.06 g/mol) at 75% by weight and the unsaturated monomer such as methoxyethyl acrylate (130.14 g/mol) at 25% as the remaining monomer compound.  For 100 g of monomers this represents 75 g of acrylonitrile (1.413 mol) and 25 g of methoxyethyl acrylate (0.192 mol) for a mol ratio of 88% by mol acrylonitrile and 12% by mol methoxyethyl acrylate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742